Citation Nr: 0111852	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-16 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of collection of indebtedness of 
Chapter 31 benefits in the amount of $1,199.69.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran served on active duty from November 1992 to July 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1999 determination by the Committee on 
Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the veteran's waiver request.

The veteran was scheduled to provide testimony at a personal 
hearing before RO personnel in September 2000, but he failed 
to appear.  Accordingly, his request for a personal hearing 
is deemed withdrawn.

The evidence on file reflects that the veteran received a 
special hardship payment (or out-of-system payment) of his 
Chapter 31 benefits in the amount of $1,199.69 on March 3, 
1999, at which time he agreed to return the regular check 
which he was scheduled to receive in a few day.  The veteran 
negotiated both the hardship payment and the regular check, 
thereby creating the overpayment at issue.

The veteran requested waiver of recovery of the indebtedness 
contending that it would create a financial hardship.  In 
support of his waiver request, the veteran submitted a 
Financial Status Report, dated in May 1999, regarding his 
income, assets, and debts.  With respect to monthly income, 
he reported that he received $486 salary (apparently his 
Chapter 31 subsidy benefits), and $322 in VA disability 
compensation (the record reflects that the veteran has a 
combined rating of 40 percent for service-connected 
disabilities).  Regarding his average monthly expenses, he 
listed the following: $675 for rent or mortgage payment; $250 
for food; $100 for utilities and heat; $19.95 for education; 
$50 for gas; and a total of $700 in monthly payments on 
installment contracts and other debts.  However, in the 
section for installment contracts and other debts, he listed 
a total monthly payment of $895.  These debts included a Visa 
card, with an unpaid balance of $1,100, and a monthly payment 
of $500; a MasterCard with an unpaid balance of $1,200, and a 
monthly payment of $220; and a loan with an unpaid balance of 
$1,200, and a monthly payment of $175.  Although it appears 
that the veteran had a total unpaid balance of $3,500, he 
stated that the total was $13,500.  The veteran did not 
indicate that he was past due on any of these debts.  The 
only assets listed by the veteran was a 1987 automobile, 
valued at $2,000.  Overall, the veteran stated that his 
monthly expenses exceed his total monthly net income by more 
than $1,000, but did not indicate how he made up the 
difference.

The Board also notes that the veteran reported that he was 
married, and had two dependent children, but that neither he 
nor his spouse were currently employed.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: (1) fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.962, 1.965.

If there is no evidence of fraud, misrepresentation or bad 
faith, then a request for a waiver will be adjudicated under 
the standard "equity and good conscience."  This standard 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA 
fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the Board 
must provide a complete analysis of the six regulatory 
elements of Equity and Good Conscience, including sufficient 
"reasons or bases" for its conclusions.  See Cullen v. Brown, 
6 Vet. App. 510 (1993); Ridings v. Brown, 6 Vet. App. 544, 
546 (1994).  In order to assist the claimant in fairly 
presenting an appeal to the Board, the RO must also consider 
all the criteria under 38 C.F.R. 
§ 1.965 and explain to the claimant the reasons why each 
element is not relevant or does not support the request for 
waiver of recovery of the debt.

In the September 1999 decision, the Committee found that 
there was no evidence of fraud, misrepresentation or bad 
faith.  However, the Committee found that egregious fault on 
the part of the veteran did exist, and that VA was not at 
fault.  Regarding the veteran's claim of financial hardship, 
the Committee noted that the veteran indicated that his 
income was about half his expenses, but did not indicate how 
he managed to make ends meet with the glaring disparity 
between his income and expenditures.  In short, his financial 
information was not clear.  The Committee stated that 
hardship was not found.  Additionally, the Committee noted 
that the veteran had been overpaid, and as such, waiver would 
give rise to unjust enrichment at the expense of the 
government.  The Committee further stated that the veteran 
interrupted his training program; that collection would not 
defeat the purpose of that benefit; that compensation was 
intended to compensate veterans for loss of income earning 
capacity (38 U.S.C.A. § 1155); and that with holding would 
defeat the purpose of the benefit.  Moreover, the Committee 
found that there was no indication the veteran changed 
position to his detriment.  Therefore, the Committee 
concluded that collection was not contrary to equity and good 
conscience.

The veteran appealed the Committee's decision to the Board.  
In his December 1999 Notice of Disagreement, he contended 
that he had endured several financial hardships in the past 
due to the fact that his subsidy checks were either late or 
withheld, and provided details thereof.  He also reported 
that he was still in school, and had one more quarter to 
finish before he received his certificate in Computer 
Animation.  Regarding how he got by on his deficit, he 
reported that he received some assistance from friends.  
Additionally, he reported that he had made arrangements with 
some creditors to pay at a later date after he had finished 
his training and obtained a good job.

In the instant case, the Board concludes that additional 
development is necessary for a full and fair adjudication of 
the veteran's waiver request, particularly in regard to his 
claim recovery of the indebtedness would result in undue 
hardship.  The Board concurs that the information listed on 
the Financial Status Report is unclear.  Moreover, it has 
been almost 3 years since the veteran completed this Report 
in May 1999.  Thus, even if the information listed on the 
Report were clear, the Board is of the opinion that it may 
not accurately reflect the veteran's current financial 
situation.  Further, the veteran indicated in his December 
1999 Notice of Disagreement that he only had one quarter to 
go before he was finished with his certificate program.  
Accordingly, it is possible that the veteran has since 
completed this program and obtained employment.  
Consequently, the Board concludes that clarification of the 
veteran's current financial situation is necessary.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law, among other 
things, redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Since it has already 
been determined that a remand is necessary, the Board is of 
the opinion that the RO should address in the first instance 
whether any additional notification or development action is 
required under the VCAA regarding the issue on appeal.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should provide the veteran 
with another Financial Status Report form 
and request that he provide up-to-date 
information on this form as to his 
income, expenses, assets and debts.

3.  After completing any other 
development deemed necessary, the RO 
should readjudicate the veteran's request 
for waiver of collection of the debt in 
light of any up-to-date financial 
information provided by the veteran.

If the benefit sought on appeal is not granted, the veteran 
and his representative should be given a Supplemental 
Statement of the Case and an opportunity to respond.  The 
records should then be returned to the Board for further 
consideration, if in order.  No action is required by the 
veteran until further notice is received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




